           Case 1:12-cr-00357-AWI-BAM Document 55 Filed 10/08/20 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                            CASE NO. 1:12-CR-0357 AWI BAM
 7                          Plaintiff
                                                          ORDER APPOINTING FEDERAL
 8                   v.                                   DEFENDER’S OFFICE REGARDING
                                                          MOTION FOR COMPASSIONATE
 9   LEONARD BROWN, JR.,                                  RELEASE
10                          Defendant
11

12

13          On October 5, 2020, Defendant Leonard Brown, Jr., appearing pro se, moved to modify his
14 prison sentence through 18 U.S.C. § 3582(c). See Doc. No. 35. Pursuant to Eastern District of

15 California General Order No. 595, defendant’s motion is referred to the Federal Defender’s Office

16 for the Eastern District of California. The Federal Defender’s Office shall review Defendant’s pro

17 se submission and, within fourteen (14) days of service of this order, shall either file a

18 supplemental motion or a notice of intent to stand on the original pro se motion submitted by

19 Defendant. Upon receipt of either a supplemental motion or notice stand on the original motion,

20 the Court will conduct a further review to determine if a response from the United States is

21 warranted and will issue any additional orders as may be appropriate at that time.

22
     IT IS SO ORDERED.
23

24 Dated: October 7, 2020
                                                 SENIOR DISTRICT JUDGE
25

26
27

28
